Citation Nr: 1524463	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  11-17 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for residuals of a TBI assigning an initial noncompensable (0 percent) rating effective March 30, 2009.

The Veteran had a videoconference hearing before the undersigned Veterans Law Judge in March 2015.  Unfortunately, a transcript of the hearing could not be made, due to a malfunction in the recording equipment.  In May 2015, the Veteran was sent a letter notifying him of this and asking him whether he wanted another hearing.  In his response later in May 2015, he declined to have another hearing and indicated that he wanted his appeal, instead, considered based on the existing evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claim on appeal that have been certified for the Board's review at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran was last provided a VA examination to address the severity of his service-connected TBI in September 2009, over 5 years ago.  The Board believes an additional examination would be helpful in determining the current level of severity of the Veteran's TBI and its associated symptoms in order to appropriately decide this claim.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination). 

In addition, the Veteran contends that his symptoms associated with his TBI have not been afforded the appropriate consideration in light of his other service-connected psychiatric disability since they share a similar pattern of symptomatology. In this regard it is noted that the Veteran is service-connected for PTSD and that emotional/behavioral dysfunction is to be rated under § 4.130 (Schedule of ratings-mental disorders). 38 C.F.R. § 4.124a, Diagnostic Code 8045. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify, if any, all outstanding private treatment records related to his service-connected TBI.  Request that he provide, or authorize VA to obtain these records.  Obtain complete copies of VA outpatient treatment records from January 2013 and associate these records with the claims file.

2. Following receipt of any outstanding medical records, please schedule the Veteran for another VA compensation examination to reassess the severity of his TBI and its impact on his employability and daily activities.  The entire electronic claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. All findings should be reported in detail, utilizing the Compensation and Pension Examination TBI Examination Guidelines.  The examiner is asked to specifically address the degree to which the service-connected residuals of a TBI are manifested by facets of physical and cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness. 

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted, he and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




